DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “a metal oxide material confined by an inert carrier” or “the metal oxide material confined by the inert carrier” recited in the instant claims is interpreted as referring to a mixture of the metal oxide material and the inert carrier, wherein said metal oxide material is confined by the inert carrier. In addition, in light of the instant specification (pg. 4, lines 17-18), the inert carrier material (i.e. silicon oxide and/or alumina) is not considered to be part of “the metal oxide” for the purpose of calculating “the content of the metal oxide.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Maier on 09/24/2021.
The application has been amended as follows: 
Claim 14
A method for directly preparing p-xylene from synthetic gas and an aromatic hydrocarbon, comprising:
an aromatic hydrocarbon excluding p-xylene with a catalyst in [[the]] a reaction zone under reaction conditions sufficient to convert at least part of the feedstock to obtain a reaction effluent containing p-xylene; and
separating p-xylene from the reaction effluent,
wherein the catalyst comprises a 
wherein the inert carrier is at least one selected from silicon oxide and alumina; [[and]] 
wherein the content of the metal oxide material in terms of metal is less than or equal to 10% by mass calculated based on the weight of the 
wherein the acidic molecular sieve is [[one]] a modified acidic molecular sieve selected from [[a]] the group consisting of modified acidic ZSM-5 molecular sieve, modified acidic ZSM-11 molecular sieve and mixtures thereof.

Claim 15, lines 9-18:
the metal oxide material is an oxide of at least one of zinc, chromium, zirconium, copper, manganese, platinum and palladium;
	the content of the metal oxide material in terms of metal in the 
	the particle size of the metal oxide material in the 
	the modified acidic molecular sieve is provided by modifying acidic ZSM-5 molecular sieve or acidic ZSM-11 molecular sieve, wherein the modification an alkaline earth metal, and modification by a rare earth metal;
	the atomic ratio of silicon to aluminum (Si/Al) in the modified acidic ZSM-5 and ZSM-11 molecular sieves is 

Claim 16
The method according to claim 14, wherein the catalyst comprises the 
wherein the total content of the 
wherein the weight percentage is calculated based on the total weight of the catalyst.

Claim 17
The method according to claim 14, wherein the catalyst comprises the 
wherein the weight percentage is calculated based on the total weight of the catalyst.





Claim 18


Claim 19
The method according to claim 14, wherein the catalyst is prepared by [[the]] a method comprising the following steps:
(1) providing a 
(2) providing a modified acidic molecular sieve;
(3) mixing the 

Claim 20
The method according to claim 19, the method for preparing the catalyst further comprising at least one of the following features:
in step (1), the 
the modified acidic molecule is one selected from the group consisting of phosphorus-modified, boron-modified, silicon-modified, alkaline earth metal-modified and/or rare earth metal-modified ZSM-5 molecular sieve, and phosphorus-modified, boron-modified, silicon-modified, alkaline earth metal-modified and/or rare earth metal-modified ZSM-11 molecular sieve; and
in step (3), the mixture is molded into catalyst particles by an extrusion method or a molding method.

Claim 21
a method comprising the steps as follows:
formulating a mixed metal salt aqueous solution from a catalytically active metal salt and an aluminum salt; 
contacting the mixed metal salt aqueous solution with [[the]] a precipitant aqueous solution to co-precipitate the metal ions in the mixed metal salt aqueous solution; 
aging the solution mixture; and
washing, drying and calcining the precipitate to obtain the 

Claim 22
The method according to claim 21, further comprising at least one of the following features:
the catalytically active metal salt and aluminum salt are one selected from hydrochloride, sulfate and nitrate;
the precipitant aqueous solution is one selected from sodium carbonate, potassium carbonate, ammonium carbonate, sodium bicarbonate, potassium bicarbonate, ammonium bicarbonate, ammonia water, sodium hydroxide, potassium hydroxide and mixtures thereof;
the co-precipitation is carried out at a temperature in a range of 0 °C to 90 °C;
the pH value during the co-precipitation is in a range of 7 .0 to 8.5;
the time for aging is not less than 1 hour; and
the calcination is carried out at a temperature in a range of 300 °C to 700 ° C.

Claim 23
a method comprising the steps:
adding an aqueous solution of a catalytically active metal salt and an aqueous solution of a precipitant together into siloxane-based compound, so that a co-precipitation and sol-gel reaction can be carried out, and then washing, drying and then calcining the obtained gel to prepare the 

Claim 24
The method according to claim 23, wherein the precipitant comprises ammonium carbonate, ammonia water, ammonium bicarbonate, ammonium dihydrogen carbonate, urea and mixtures thereof; the siloxane-based compound is an alkyl orthosilicate, preferably selected from methyl orthosilicate, ethyl orthosilicate, n-propyl orthosilicate, isopropyl orthosilicate, tetrabutyl orthosilicate, isobutyl orthosilicate, tert-butyl orthosilicate [[and]] or mixtures thereof.

Claim 25
The method according to claim 14, wherein the aromatic hydrocarbon excluding p-xylene comprises benzene, toluene, ethylbenzene, m-xylene, o-xylene, cumene, sym-trimethylbenzene, [[and]] sym-tetramethylbenzene, biphenyl and mixtures thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method, wherein the 
Ou et al. (US Pub. 2004/0097769 A1; hereinafter “Ou”) is the closest prior art of record to the claimed invention. Ou discloses a process for the production of para-xylene, the process comprising contacting a hydrocarbon stream comprising toluene, benzene, or mixture thereof, with a gas stream comprising carbon monoxide and hydrogen in the presence of a catalyst composition, wherein the catalyst composition comprises (1) a first acidic component, such as ZSM-5 and ZSM-11, (2) a second component of one or more metals or oxides of the metals selected from Groups 1-16, and (3) a third inorganic matrix component in the form of a binder, filler, and/or support for the catalyst ([0029]-[0030], [0039]). Ou teaches that the first acidic component of the catalyst can be selectivated (modified) ([0036]). With regard to the second component, Ou broadly teaches that the loading of the metal/metal oxides of Groups 1-16 is preferably at least about 0.1 wt%, and generally not more than 50 wt% of the total catalyst composition ([0037]), which can possibly encompass the claimed metal oxide material confined by an inert carrier containing the claimed amount of the metal oxide. However, Ou does not teach or reasonably suggest that the second component is a mixture of a metal oxide and an inert carrier, wherein the inert carrier is silicon oxide and/or alumina, wherein the metal oxide is confined by the inert carrier, and wherein the content of the metal oxide, in terms of metal, is less than or equal to 10 wt% based on the mixture of the metal oxide and the inert carrier. It is noted that Ou discloses in an example a catalyst comprising 50 wt% of Cr/Zn mixed metal oxides and 50 wt% of MgO-modified H-ZSM-5, wherein the catalyst is prepared by first providing a Cr/Zr mixed metal oxides component and a MgO-modified H-ZSM-5 component, and then mixing the two components ([0062]-[0068]). Since the Cr/Zn mixed metal oxides component does not contain any silica or alumina, the Cr/Zn oxides are not “confined by an inert carrier” and the metal oxide content, in terms of metal, is expected to be significantly higher than 10 wt%. 

Le Van Mao et al. (US Pat. 4,975,402; hereinafter “Le Van Mao”), which is considered pertinent to the claimed invention, discloses an aromatization catalyst obtained by physical mixing of a pentasil type zeolite, e.g., H-ZSM-5, and a zinc oxide-alumina co-precipitate (Abstract). Le Van Mao further discloses that the catalyst may contain a binder to facilitate its use (col. 2, lines 16-27). With respect to the composition of the co-precipitate (which corresponds to “a metal oxide confined by an inert carrier” of claim 1), Le Van Mao discloses that Zn/Al atomic ratio in the co-precipitate may range from about 0.15 to 25.0 (col. 3, lines 50-54). Considering the lowest value of the ratio, i.e. 0.15, and the molecular weights of Zn, Al, and O, it can be said that the content of zinc oxide, in terms of metal, in the co-precipitate can be as low as about 15 wt%, which still falls outside the claimed range of “less than or equal to 10% by mass.” Furthermore, Le Van Mao is silent on using synthetics gas or an aromatic hydrocarbon as feedstock in an aromatization process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON Y CHONG/Examiner, Art Unit 1772

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772